Opinion issued January 13, 2011
 
 

 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of
Texas
 


















 

NO.
01-09-00742-CR
____________
 




KENDRICK SHAUELL WRIGHT, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
 
On Appeal from the 232nd District Court
Harris County, Texas
Trial Court Cause No. 1168208
 
 

MEMORANDUM OPINION
Appellant Kendrick Shauell Wright appeals
a judgment convicting him of the felony offense of assault of a family
member.  See Tex. Penal Code Ann. § 22.01 (Vernon Supp. 2010).  The trial court assessed punishment at three
years’ confinement.  Wright’s court-appointed
counsel has filed a motion to withdraw and an Anders brief in which he states that no valid grounds for appeal
exist and that any appeal would be frivolous. 
Anders v. California, 386 U.S.
738, 744, 87 S. Ct. 1396, 1400 (1967).  Wright
filed no response.  We affirm the
judgment of the trial court and grant counsel’s motion to withdraw.
The brief submitted by Wright’s
court-appointed counsel states his professional opinion that there are no
arguable grounds for reversal on appeal and that any appeal would, therefore,
lack merit.  See id.  Counsel’s brief meets the minimum Anders requirements
by presenting a professional evaluation of the record and stating why there are
no arguable grounds for reversal on appeal. 
See id.; see In re Schulman, 252 S.W.3d 403, 409
n.23 (Tex. Crim. App. 2008). 
          When we receive an Anders
brief from a court-appointed attorney who asserts that no arguable grounds for
appeal exist, we must determine that issue independently by conducting our own
review of the entire record.  Anders,
386 U.S. at 744, 87 S. Ct. at 1400 (emphasizing that reviewing court, and not
counsel, determines, after full examination of proceedings, whether case is
“wholly frivolous”); Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.
App. 1991).  In conducting our review, we
consider any pro se response that the defendant files to his appointed
counsel’s Anders brief.  See
Bledsoe v. State, 178 S.W.3d 824, 826–28 (Tex. Crim. App. 2005).  
           In accordance with Anders and Bledsoe,
we have reviewed the record and the Anders brief from Wright’s appointed
counsel.  We conclude that there are no
arguable grounds for reversal on appeal.
Conclusion
          We affirm the judgment of the trial
court and grant appointed counsel’s motion to withdraw.[1] 
 
 
 
 
                                                          Harvey
Brown                                                                                                    Justice 
 
Panel
consists of Justices Jennings, Higely, and Brown.
 
Do not publish.   Tex. R. App. P. 47.2(b).




[1]
          Appointed
counsel still has a duty to inform Wright of the result of this appeal and that
he may, on his own, pursue discretionary review in the Court of Criminal
Appeals.  See Bledsoe, 178
S.W.3d at 827 & n.6; Ex Parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim.
App. 1997); Stephens v. State, 35 S.W.3d 770, 771–72 (Tex. App.—Houston
[1st Dist.] 2000, no pet.).